DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 10/18/2021 with traverse of Group I, species I-1, claims 1-5 & 8-11 for further examination. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Per Applicants traversal between Species I-1 & I-2 (claims 4-5 & 6-7), the species requirement between Species I-1 & I-2 is hereby withdrawn with claims 1-11 for further examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 9 is are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 9, line 2 recites the limitation “the open ends”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the open ends” as “open ends”. To correct this problem, amend line 2 to recite “open ends”.

	
Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 & 8-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Feuerstein et al. (US 2013/0177707 A1) hereinafter Feuerstein.

a chamber (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by fig 1 & 9 of  U.S. 5,997,947 of [0004]); 
at least one target (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by fig 9 of  U.S. 5,997,947 of [0004]) disposed in the chamber (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by fig 1 & 9 of  U.S. 5,997,947 of [0004]) and comprising a coating material (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by fig 9 of  U.S. 5,997,947 of [0004]); 
at least one power supply (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by coating material evaporating in fig 9 of  U.S. 5,997,947 of [0004])  connected to the target (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by fig 9 of  U.S. 5,997,947 of [0004]); and 
at least one support fixture assembly 100 disposed in the chamber (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by fig 1 & 9 of  U.S. 5,997,947 of [0004]), 
the at least one support fixture assembly 100 comprising: 
a base 120 having a plurality of recess openings 123 formed in an upper surface of the base 120 ([0017]-[0022]; fig 1-2; clm 1); and 
a first mounting positioning ring 130 having a plurality of slots (slotted region (FIG. 2) within the housing portion 149 (FIG. 2), see [0020]) ([0017]-[0022]; fig 1-2; clm 1), 

As regards to claim 2, Feuerstein discloses a coating assembly (abs; [0002]-[0005]; fig 1-7), wherein the base 120 and the first mounting positioning ring 130 are configured such that the plurality of workpieces 125 extends a predetermined distance above an upper surface (see fig 2-5) of the first mounting positioning ring 130 ([0020]-[0030]; fig 1-6; clm 1). 
As regards to claim 3, Feuerstein discloses a coating assembly (abs; [0002]-[0005]; fig 1-7), further comprising a second mounting masking element 140, the second mounting masking element 140 positioned on the upper surface of the base 120 and having an edge abutting the first mounting positioning ring 130 to close an open end of at least one of the plurality of slots (slotted region (FIG. 2) within the housing portion 149 (FIG. 2), see [0020]) ([0023]-[0031]; fig 4-6). 
As regards to claim 8, Feuerstein discloses a coating assembly (abs; [0002]-[0005]; fig 1-7), wherein the base 120 is circular and the plurality of recess openings 123 extend radially about an outer periphery of the base 120 ([0017]-[0031]; fig 1-6). 
As regards to claim 9, Feuerstein discloses a coating assembly (abs; [0002]-[0005]; fig 1-7), wherein the first mounting positioning ring 130 is a ring and open ends 
As regards to claim 10, Feuerstein discloses a coating assembly (abs; [0002]-[0005]; fig 1-7), wherein the at least one support fixture assembly 100 is attached to a rotatable shaft 150 ([0023]-[0031]; fig 2-4). 
As regards to claim 11, Feuerstein discloses a coating assembly (abs; [0002]-[0005]; fig 1-7), further comprising a shaft 150 attached to a central aperture 143 of the at least one support fixture assembly 100 and a rotating drive (not shown) attached to the shaft 150 for rotating the shaft 150 and the at least one support fixture assembly 100 within the chamber (implicit of PVD coating processes, see [0002]-[0005] and as evidenced by fig 1 & 9 of  U.S. 5,997,947 of [0004]) about a longitudinal axis 124 of the shaft 150 ([0024]-[0028]). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Feuerstein as applied to claim 3 above, and further in view of Al-Mayah et al. (US 2007/0007405 A1) hereinafter Al-Mayah.

Al-Mayah discloses wedge anchor for holding a rod under a load (abs; fig 1-10b; clm 1), wherein the wedges further comprise a deformable material having sufficient shear strength to prevent shear stress failure of the wedge and to ensure that the rod is held in place when the wedge anchor is in its loaded configuration, wherein the deformable material may be selected from the group consisting of wrought iron, low carbon steel, stainless steel, copper, aluminium, alloys thereof, composite materials and hard plastic, wherein low carbon steel may be a leaded low carbon steel and wherein the leaded low carbon steel may be AISI 12L14 carbon steel (abs; [0009]-[0011]; [0053]; clm 2-4). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein at least one or each of the base 120, the first mounting positioning ring 130 and the second mounting masking element 140 is made from low-carbon steel or is made from 12L14 low-carbon steel in the coating assembly of Feuerstein, because Al-Mayah teaches the use of a deformable material wherein the deformable material may be selected from the group consisting of low carbon steel, wherein low carbon steel may be a leaded low carbon steel and wherein the leaded low carbon steel may be AISI 12L14 carbon steel allowing the deformable material to have sufficient shear strength to prevent shear stress failure of the wedge .

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717